     Case 5:20-cv-02128-JWH-SHK Document 22 Filed 12/07/20 Page 1 of 5 Page ID #:106



 1    KEVIN G. McBRIDE (Cal. Bar No. 195866)
      kmcbride@akingump.com
 2    CLARK GORDON (Cal. Bar No. 306317)
      cgordon@akingump.com
 3    AKIN GUMP STRAUSS HAUER & FELD LLP
      4 Park Plaza, Suite 1900
 4    Irvine, CA 92614
      Telephone: 949-885-4100
 5    Facsimile: 949-885-4101
 6
      DAVID C. VONDLE (Cal. Bar No. 221311)
 7    dvondle@akingump.com
      AKIN GUMP STRAUSS HAUER & FELD LLP
 8    2001 K Street, N.W.
      Washington, DC 20006
 9    Telephone: 202-887-4000
      Facsimile: 202-887-4288
10
      MICHAEL P. KAHN (pro hac vice admission)
11    mkahn@akingump.com
      ANDREW SCHREIBER (pro hac vice admission)
12    aschreiber@akingump.com
      SVETLANA PAVLOVIC (pro hac vice admission)
13    spavlovic@akingump.com
      AKIN GUMP STRAUSS HAUER & FELD LLP
14    One Bryant Park, 44th Floor
      New York, NY 10036-6745
15    Telephone: 212.872.1000
      Facsimile: 212.872.1002
16
      Attorneys for Plaintiff
17    3M COMPANY
18
                                UNITED STATES DISTRICT COURT
19
                            CENTRAL DISTRICT OF CALIFORNIA
20
                                                 Case No. 5:20-cv-2128-JWH-SHK
21     3M COMPANY,
                                                 PLAINTIFF’S RESPONSE TO THE
22                        Plaintiff,
                                                 COURT’S ORDER TO SHOW CAUSE
23          v.
24     AMERICAN DENTAL EQUIPMENT,
       LLC d/b/a LION’S DENTAL SUPPLY
25     a/k/a LION’S DENTAL SUPPLY &
       EQUIPMENT,
26
                          Defendant.
27
28
                      PLAINTIFF’S RESPONSE TO THE COURT’S ORDER TO SHOW CAUSE
     Case 5:20-cv-02128-JWH-SHK Document 22 Filed 12/07/20 Page 2 of 5 Page ID #:107



 1          Plaintiff 3M Company (“3M”) hereby submits this Response to the Court’s Order
 2    to Show Cause dated November 25, 2020 (“Order”) and, for the reasons stated herein,
 3    respectfully requests that the Court not dismiss this action at this time to allow for the
 4    parties to continue their efforts to negotiate and execute a settlement agreement that would
 5    resolve this matter in its entirety. As explained more fully below, between the date that
 6    3M filed its Complaint on October 9, 2020 and the date of the Order, 3M actively
 7    attempted to engage, and did engage, the Defendant American Dental Equipment, LLC
 8    d/b/a Lion’s Dental Supply a/k/a Lion’s Dental Supply & Equipment (“Defendant”)
 9    numerous times to find the most efficient manner to bring this matter to resolution.
10    During this time period, 3M and Defendant participated in substantive discussions about
11    terms for settlement, as well as a Consent Judgment and Permanent Injunction in this
12    matter.
13                 1. On October 9, 2020, 3M filed this lawsuit against Defendant, alleging
14    that Defendant engaged in trademark counterfeiting under 15 U.S.C. §§ 1114(1) and
15    1116(d); trademark infringement under 15 U.S.C. § 1114(1); unfair competition, false
16    endorsement, false association, and false designation of origin under 15 U.S.C. §
17    1125(a)(1)(A); trademark dilution under 15 U.S.C. § 1125(c); false advertising under 15
18    U.S.C. § 1125(a)(1)(B); unfair competition under Cal. Bus. Prof. Code § 17200 et seq.;
19    and unfair competition and passing off under California common law. See D.I. 1.
20                 2. On October 15, 2020, 3M contacted Defendant by telephone to discuss
21    the Complaint and Defendant’s interest in promptly resolving the matter. Defendant
22    confirmed it was amendable to resolving the matter quickly. 3M memorialized this
23    conversation in an email to Defendant the following day, and noted it would begin
24    preparing a Consent Order and Permanent Injunction based on this telephone discussion.
25    See Ex. A (10/16/20 EM from D. Vondle to J. Brown, with exhibits removed).
26                 3. Following the Court’s issuance of the Standing Order on October 18,
27    2020, (D.I. 12), 3M sent Defendant an email stating that 3M would serve the Complaint
28    upon Defendant pursuant to the Court’s Standing Order, and would continue preparing

                                                   1
                      PLAINTIFF’S RESPONSE TO THE COURT’S ORDER TO SHOW CAUSE
     Case 5:20-cv-02128-JWH-SHK Document 22 Filed 12/07/20 Page 3 of 5 Page ID #:108



 1    the Consent Order and Permanent Injunction to resolve the matter. See Ex. B (10/20/20
 2    EM from D. Vondle to J. Brown, with attachments removed).
 3                4. On October 22, 2020, 3M served the Complaint upon Defendant, and
 4    Defendant was thereby required to file an Answer or otherwise respond to 3M’s
 5    Complaint on November 12, 2020, unless an extension was authorized by the Court. (D.I.
 6    20).
 7                5. On October 23, 2020, 3M and Defendant again discussed the Complaint
 8    and resolution of this matter by settlement and Consent Order by telephone conference.
 9    3M informed Defendant it was preparing a draft settlement agreement to send to
10    Defendant, along with the draft Consent Order and Permanent Injunction, based on their
11    earlier communications.
12                6. On November 11, 2020, 3M emailed Defendant three documents: (1) a
13    draft Consent Judgment and Permanent Injunction; (2) a draft Settlement Agreement; and
14    (3) a draft Joint Stipulation and Proposed Order to Extend the Deadline for Defendant’s
15    Answer to Plaintiff’s Complaint. See Ex. C (11/11/20 EM from D. Vondle to J. Brown;
16    with attachments removed). The joint stipulation would have allowed Defendant an
17    additional month—from November 12 to December 12, 2020—to file an Answer or
18    otherwise respond to 3M’s Complaint. Although 3M emphasized the need to finalize and
19    file the joint stipulation by the following day, 3M did not hear back from Defendant on
20    November 11, and followed up by phone and email on November 12, 2020. See Ex. D
21    (11/12/20 EM from D. Vondle to J. Brown); Ex. E (11/12/20 EM from D. Vondle to J.
22    Brown). 3M did not receive a response to its repeated communications from Defendant,
23    and the deadline therefore lapsed for Defendant to file a timely Answer or other response
24    to 3M’s Complaint.
25                7. On Friday, November 20, 2020, 3M was able to contact Defendant by
26    telephone concerning the draft Consent Judgment and Permanent Injunction, Settlement
27    Agreement, and Joint Stipulation and Proposed Order to Extend the Deadline for
28    Defendant’s Answer to Plaintiff’s Complaint, and the parties discussed the same. See Ex.

                                                 2
                      PLAINTIFF’S RESPONSE TO THE COURT’S ORDER TO SHOW CAUSE
     Case 5:20-cv-02128-JWH-SHK Document 22 Filed 12/07/20 Page 4 of 5 Page ID #:109



 1    F (11/25/20 EM from D. Vondle to J. Brown) (memorializing telephone conversation).
 2    Since that time, 3M and Defendant have had intermittent contact, namely email
 3    communication from 3M to Defendant inquiring about the status of the draft stipulation
 4    and the settlement materials previously provided to Defendant.
 5                 8. Most recently, on Thursday, December 3, 2020, 3M and Defendant spoke
 6    by telephone about the Court’s Order and 3M’s response. Defendant represented that it
 7    would provide a response to 3M’s settlement agreement no later than Friday, December
 8    18, 2020.
 9                 9. In light of the foregoing and the efforts undertaken by 3M and Defendant
10    to resolve this case in its entirety by settlement, 3M respectfully requests that the Court
11    not dismiss this action at this time despite Defendant’s failure to file a timely Answer or
12    response to the Complaint. 3M is diligently working, and has diligently worked, to
13    engage Defendant in connection with their response date, as well as a settlement of this
14    matter in the form of the draft Settlement Agreement and Consent Order and Permanent
15    Injunction sent to Defendant on November 11, 2020.
16                 10. In the event Defendant proceeds to file any Answer or response to the
17    Complaint out of time without seeking prior stipulations from 3M or prior authorization
18    from the Court, 3M reserves all of its rights to move or otherwise challenge any such
19    pleading that may be filed by Defendant based on timeliness and all other grounds.
20                 11. To the extent that the Court has remaining concerns about 3M’s efforts
21    to prosecute this matter since the issuance of the Order, 3M respectfully requests the Court
22    allow 3M to continue its efforts to engage with Defendant to resolve this matter by
23    settlement and a Consent Order and Permanent Injunction, and requests one additional
24    month from today’s date (i.e., through January 8, 2021) to negotiate and finalize a
25    settlement agreement, along with a Consent Order and Permanent Injunction, with
26    Defendant.
27                 12. In the event 3M is unable to resolve this case through settlement by
28    January 8, 2021, or make substantial progress in its efforts due to a continued lack of

                                                   3
                      PLAINTIFF’S RESPONSE TO THE COURT’S ORDER TO SHOW CAUSE
     Case 5:20-cv-02128-JWH-SHK Document 22 Filed 12/07/20 Page 5 of 5 Page ID #:110



 1    consistent engagement by Defendant, 3M intends to update the Court and potentially seek
 2    additional guidance and direction from the Court, including possibly seeking a default
 3    judgment against Defendant.
 4
      DATED: December 7, 2020
 5
 6
                                                 Respectfully submitted,
 7
 8
                                                /s/ David C. Vondle
 9                                              DAVID C. VONDLE (Cal. Bar No.
                                                221311)
10
                                                AKIN GUMP STRAUSS HAUER & FELD
11                                              LLP
                                                dvondle@akingump.com
12
                                                2001 K Street, N.W.
13                                              Washington, DC 20006
                                                Telephone: 202-887-4000
14
                                                Facsimile: 202-887-4288
15
16                                                  Attorneys for Plaintiff
                                                    3M Company
17
18
19
20
21
22
23
24
25
26
27
28

                                                4
                      PLAINTIFF’S RESPONSE TO THE COURT’S ORDER TO SHOW CAUSE
